Name: Commission Delegated Regulation (EU) 2017/90 of 31 October 2016 amending Delegated Regulation (EU) 2015/2195 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States
 Type: Delegated Regulation
 Subject Matter: national accounts;  Europe;  economic policy;  EU finance;  education
 Date Published: nan

 19.1.2017 EN Official Journal of the European Union L 15/1 COMMISSION DELEGATED REGULATION (EU) 2017/90 of 31 October 2016 amending Delegated Regulation (EU) 2015/2195 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1304/2013 of the European Parliament and of the Council of 17 December 2013 on the European Social Fund and repealing Council Regulation (EC) No 1081/2006 (1), and in particular Article 14(1) thereof, Whereas: (1) The standard scales of unit costs and lump sums for reimbursement to Member States should be established on the basis of methods submitted by Member States and assessed by the Commission, including the methods set out in Article 67(5) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2) and Articles 14(2) and 14(3) of Regulation (EU) No 1304/2013. (2) Taking into account the significant disparities between Member States, regarding the level of costs for a type of operation, the definition and amounts of standard scales of unit costs and lump sums may differ by type of operation and Member State in order to reflect their specificities. (3) Italy, Slovakia, the Netherlands, Malta and Germany have submitted methods for defining standard scales of unit costs for reimbursement of expenditure by the Commission. The Commission considers that those methods are appropriate for the reimbursement of expenditure to those Member States. (4) Further to the submission by the Czech Republic concerning types of operations not yet covered by Commission Delegated Regulation (EU) 2015/2195 (3), additional standard scales of unit costs should be defined for reimbursement of expenditure to the Czech Republic concerning these types of operations. (5) Delegated Regulation (EU) 2015/2195 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Delegated Regulation (EU) 2015/2195 is replaced by the text in Annex I to this Regulation. Article 2 The text in Annex II to this Regulation is added as Annexes V to IX to Delegated Regulation (EU) 2015/2195. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 470. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (3) Commission Delegated Regulation (EU) 2015/2195 of 9 July 2015 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States (OJ L 313, 28.11.2015, p. 22). ANNEX I ANNEX III Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to the Czech Republic 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs (1) Measurement unit for the indicator Amounts (in national currency CZK) 1. Establishment of a new childcare facility under Priority Axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 Education and learning and support of Employment of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Newly created place in a new childcare facility  purchase of equipment for a childcare facility;  purchase of equipment necessary for the upbringing and education of children (gaming and didactic needs);  management of project phase focused on creating the facility. Number of newly created places in a new childcare facility (2), 20 053 incl. VAT, or 16 992 excl. VAT 2. Transformation of an existing facility to a children's group under Priority Axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 Education and learning and support of Employment of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Transformed place in a children's group (3)  purchase of equipment for a transformed facility;  purchase of teaching aids;  management of project phase focused on transforming the facility Number of transformed places in a children's group (4). 9 518 incl. VAT, or 8 279 excl. VAT 3. Operating a childcare facility under Priority Axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 Education and learning and support of Employment of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Occupancy per place in a childcare facility  salaries of teaching and non-teaching staff,  operation of the childcare facility,  management of the operation Occupancy rate (5) 628 (6) 4. Upskilling of caregivers under Priority Axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 Education and learning and support of Employment of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Achievement of a qualification as caregiver in a childcare facility  training and examination for professional qualification Number of persons who obtain a certification of professional qualification as caregiver in a childcare facility 14 178 5. Lease of premises for childcare facilities under Priority Axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the Operational Programme Employment (2014CZ05M9OP001) and operational programme Prague Growth Pole (2014CZ16M2OP001) Occupancy per place in a childcare facility  Rent of the premises for a childcare facility Occupancy rate (7). 56 (8) 6. Further external professional training of employees under Priority Axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the Operational Programme Employment, specific objectives 1.3.1 and 1.3.2 (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in an external training course on general information technologies (IT) All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee. 324 7. Further external professional training of employees under Priority Axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the Operational Programme Employment, specific objectives 1.3.1 and 1.3.2 (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in an external training course on soft and managerial skills All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee. 593 8. Further external professional training of employees under Priority Axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the Operational Programme Employment, specific objectives 1.3.1 and 1.3.2 (2014CZ05M9OP001) A period (45 minutes) of participation of an employee in external language training courses All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed periods per employee 173 9. Further external professional training of employees under Priority Axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the Operational Programme Employment, specific objectives 1.3.1 and 1.3.2 (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in a training course in specialised IT All eligible costs, inlcuding:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 609 10. Further external professional training of employees under Priority Axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the Operational Programme Employment, specific objectives 1.3.1 and 1.3.2 (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in an external training course in accountancy, economy and law All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 436 11. Further external professional training of employees under Priority Axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the Operational Programme Employment, specific objectives 1.3.1 and 1.3.2 (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in external technical and other professional training All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 252 12. Further internal (9) professional training of employees under Priority Axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the Operational Programme Employment, specific objectives 1.3.1 and 1.3.2 (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in a training course provided by an internal trainer in any of the following areas:  general information technologies (IT)  soft and managerial skills  languages  specialised IT  accountancy, economy and law  technical and other professional. All eligible costs, including:  Direct staff costs;  Indirect costs;  Wages for participants. Number of completed hours per employee 144 13. Support provided by non-permanent personnel to school/educational facility under Operational Programme Research, Development and Education, Priority axis 3 (2014CZ05M2OP001) 0,1 full-time equivalent (FTE) worked as a school psychologist and/or a specialised school pedagogue per month All eligible costs, including, direct staff costs Number of 0,1 FTE worked per month 5 607 14. Support provided by non-permanent personnel to school/educational facility under Operational Programme Research, Development and Education, Priority axis 3 (2014CZ05M2OP001) 0,1 FTE worked by a school assistant and/or social pedagogue per month. All eligible costs, including direct staff costs Number of 0,1 FTE worked per month School assistant: 3 502 Social pedagogue: 4 695 15. Support provided by non-permanent personnel to school/educational facility under the Operational Programme Research, Development and Education, Priority axis 3 (2014CZ05M2OP001) 0,1 FTE worked by a nanny per month All eligible costs, including direct staff costs. Number of 0,1 FTE worked per month 3 227 16. Provision of extracurricular activity for children/pupils at risk of school failure under the Operational Programme Research, Development and Education, Priority axis 3 (2014CZ05M2OP001) Provision of a block of 16 lessons of extracurricular activities with a duration of 90 minutes per lesson provided to a group of at least 6 children/pupils of which 2 are at risk of school failure All eligible costs, including direct staff costs. Number of completed blocks of 16 lessons with a duration of 90 minutes per lesson provided to a group of at least 6 children/pupils of which 2 are at risk of school failure. 17 277 17. Supporting pupils at the risk of school failure through tutoring under the Operational Programme Research, Development and Education, Priority axis 3 (2014CZ05M2OP001) Provision of a block of 16 hours of tutoring to a group of at least 3 registered pupils at risk of school failure All eligible costs, including direct staff costs. Number of completed blocks of 16 hours provided to a goup of at least 3 registered pupils at risk of school failure. 8 523 18. Professional development of pedagogues through structured training courses under Operational Programme Research, Development and Education, Priority axis 3 (2014CZ05M2OP001) Hours of professional training provided to pedagogues All eligible costs, including direct costs of providing training. Number of completed hours of training per pedagogue 422 19. Provision of information to parents through meetings under Operational Programme Research, Development and Education, Priority axis 3 (2014CZ05M2OP001) Thematic meeting with a minimum of eight parents for a minimum duration of two hours (120 minutes). All eligible costs, including direct staff costs. Number of thematic meetings with a minimum of eight parents for a minimum duration of two hours (120 minutes) 3 676 20. Professional development of pedagogues through professionally guided mentoring/coaching in schools and educational facilities under Operational Programme Research, Development and Education, Priority axis 3 (2014CZ05M2OP001) Block of 30 hours of external mentoring/coaching to a group of between 3 and 8 pedagogues All eligible costs, including direct staff costs. Number of completed blocks of 30 hours mentoring/coaching to a group of between 3 and 8 pedagogues. 29 698 21. Strengthen professional competence of pedagogues of school/educational facility through the sharing of experiences, peer support and transfer of good practices under Operational Programme Research, Development and Education, Priority axis 3 (2014CZ05M2OP001) Training cycle of 15 hours of structured job-shadowing by a pedagogue All eligible costs, including direct staff costs. Number of completed training cycles of 15 hours per pedagogue undertaking a structured visit to another pedagogue in another school. 4 246 22. Support the development of pedagogues of school/educational facility through joint planning and evaluation of teaching, with the possibility of mutual visits under Operational Programme Research, Development and Education, Priority axis 3 (2014CZ05M2OP001) Cycle of 10 hours of training through mutual cooperation involving a group of at least 3 pedagogues All eligible costs, including direct staff costs. Number of completed training cycles of 10 hours involving a group of at least 3 pedagogues. 8 068 23. Strengthen professional competence of teaching staff of school/educational facility through joint planning, realisation and evaluation of teaching (Tandem Teaching) under Operational Programme Research, Development and Education, Priority axis 3 (2014CZ05M2OP001) Tandem lesson (10) of 2,75 hours All eligible costs, including direct staff costs. Number of completed tandem lessons 778 24. Strengthen professional competence of pedagogues of school/educational facility by learning new teaching methods under Operational Programme Research, Development and Education, Priority axis 3 (2014CZ05M2OP001) Cycle of 19 hours of mutual cooperation and learning involving an expert and 2 pedagogues. All eligible costs, including direct staff costs. Number of completed cycles of 19 hours involving an expert and 2 other pedagogues. 5 377 2. Adjustments of amounts. (a) The rate for unit costs 6  11 may be adjusted by replacing the initial minimum wage rate in the calculation method that consists of the minimum wage, the cost for provision of training and indirect costs. The rate for unit cost 12 may be adjusted by replacing the initial direct staff costs, including social security and health contributions, and/or the wages for participants, including social security and health contributions in the calculation method that consists of direct staff costs, including social security and health contributions and/or the wages for participants, including social security and health contributions. Adjustments shall be based on the updated data as follows: For the minimum wage, amendments to the minimum wage as set by government decree no. 567/2006 Coll, For social security contributions, amendments to Employers' contributions to social security, defined in Act no. 589/1992 Coll., on social security, and For health contributions, amendments to Employers' contributions to health insurance, defined in Act no. 592/1992 Coll., on premiums for health insurance. (b) The rate for unit costs 13  17 and 19  24 may be adjusted by replacing the initial direct staff costs, including social security and health contributions, in the calculation method that consists of direct staff costs, including social security and health contributions, plus indirect costs. The rate for unit cost 18 may be adjusted by replacing the wages for participants, including social security and health contributions in the calculation method that consists of the cost for provision of training plus wages for participants, including social security and health contributions, plus indirect costs. Adjustments shall be based on the updated data as follows: 1) For average salaries to determine wages/staff costs, changes to the latest annual published data for relevant categories from the average earnings informational system (www.ISPV.cz) 2) For social security contributions, changes to Employers' contributions to social security, defined in Act no. 589/1992 Coll., on social security, and 3) For health contributions, changes to Employers' contributions to health insurance, defined in Act no. 592/1992 Coll., on premiums for health insurance. (1) In each case listed below, the categories of costs mentioned cover all costs associated with that operation, except for types of operations 1 and 2, which may also include other categories of costs. (2) Meaning a new place which is included in the capacity of the new childcare facility as recorded by national regulations, and which has proof of equipment for each new place provided. (3) A children's group means it has been registered as a children's group pursuant to national legislation on the provision of childcare services in a children's group. (4) Meaning a place in an existing facility which is newly registered as a children's group in accordance with national legislation and inlcuded in the official capacity of that group, and which has proof of equipment for each place. (5) The occupancy rate is defined as the number of children attending the childcare facility per half day during 6 months divided by the maximum capacity of the facility per half day during 6 months, multiplied by 100. (6) This amount shall be paid for each 1 % point of occupancy per place up to a maximum of 75 % points for a period of 6 months. If the occupancy rate is less than 20 % there shall be no reimbursement. (7) The occupancy rate is defined as the number of children attending the childcare facility per half day during 6 months divided by the maximum capacity of the facility per half day during 6 months, multiplied by 100. (8) This amount shall be paid for each 1 % point of occupancy per place up to a maximum of 75 % points for a period of 6 months. If the occupancy rate is less than 20 % there shall be no reimbursement. (9) i.e. provided by an internal trainer. (10) Tandem lesson is to be understood as two pedagogues cooperating to mutually strengthen their professional development by jointly planning, implementing and reflecting on teaching methods in a class. ANNEX II ANNEX V Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Malta 1. Definition of standard scales of unit costs Type of operations Indicators name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Employment Aid (A2E Scheme) under Priority axis 1 of the ESF Operational Programme II  Investing in the employability and adaptability of human capital (2014MT05SFOP001) Employment aid paid per week to workers who are disadvantaged, severely disadvantaged or with disabilities (1). All costs related to the Employment Subsidy Number of weeks in employment per employee. 1. Disadvantaged worker  EUR 85 per week for a maximum of 52 weeks 2. Severely disadvantaged worker  EUR 85 per week for a maximum of 104 weeks 3. Worker with disabilities  EUR 125 per week for a maximum of 156 weeks. 2. Adjustment of amounts The unit cost may be adjusted by replacing the initial minimum wage and/or the statutory bonus and/or social security contributions in the calculation method that consists of the lowest weekly rate of national minimum wage, the statutory bonus and social security contributions, and dividing this result by 2. The national minimum wage is specified in national Subsidiary Legislation 452.71 (National Minimum Wage Standing Order). The statutory bonuses and social security contributions emanate from Chapter 452 of the Maltese legislation on the Employment and Indistrial relations Act. ANNEX VI Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Italy 1. Definition of standard scales of unit costs Type of operations Indicators name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Measure 1.B of NOP YEI 2014IT05M9OP001 Hourly rate for 1st guidance level support All eligible costs, including direct staff costs. Number of hours providing 1st guidance level support 34,00 2. Measure 1.C of NOP YEI 2014IT05M9OP001 Hourly rate for specialist or 2nd guidance level support All eligible costs, including direct staff costs. Number of hours providing specialist or 2nd guidance level support 35,50 3. Measures 2.A, 2.B, 4.A, 4.C and 7.1 of NOP YEI 2014IT05M9OP001 A. Hourly rate for the following tranings: 1. Training focused on integration in the labour market; 2. Reintegration in the schooling and training system for young people between 15 and 18 years Old; 3. Apprenticeship for qualification and professional diploma; 4. Apprenticeship for higher training and research 5. Training for self-employment and self-entrepreneurship (2) This hourly rate depends on the type of class (A, B or C (3)) B. Hourly rate per student participating in the training All eligible costs, including direct staff costs and excluding any allowance paid to participants Number of hours per training course differentiated by type of class, and the number of hours per student. Type of class Hourly rate per course Hourly rate per student C 73,13 0,80 B 117,00 A 146,25 4. Measure 3 of NOP YEI 2014IT05M9OP001 New employment contracts as a result of job coaching All eligible costs, including direct staff costs Number of new employment contracts, differentiated by type of contract and profile classification (from low to very high) (4) Profile Classification Low Medium High Very high Open-ended contract and 1st and 3rd level apprenticeship contract 1 500 2 000 2 500 3 000 2nd level apprenticeship, fixed-term and temporary contract  ¥ 12 months 1 000 1 300 1 600 2 000 fixed-term and temporary contract 6-12 months 600 800 1 000 1 200 5. Measure 5 of NOP YEI 2014IT05M9OP001 New regional/interregional/transnational traineeships All eligible costs including direct staff costs for providing a traineeship. Number of traineeships, differentiated by profile classification. Low Medium High Very high Regional/Interregional/Transnational 200 300 400 500 6. Measure 5 of NOP YEI 2014IT05M9OP001. Traineeships under interregional mobility For interregional mobility: all eligible costs, including travel, accomodation and meal, but excluding participant allowances Number of traineeships, differentiated by location and, for inter-regional mobility, the length of traineeship Inter-regional mobility as per the rates set out in point 3.4 Trans-national mobility as per the rates set in point 3.5 Traineeships under transnational mobility For transnational mobility: all eligible costs. 7. NOP YEI 2014IT05M9OP001 30 hour block of general preparatory training for access to the Civil Service All eligible costs, including direct staff costs, excluding allowances and insurance. Number of participants completing the 30 hour block of training. 90 8. Measure 7.1 of NOP YEI 2014IT05M9OP001 Hourly rate of support for self-employment and self-entrepreneurship (5) All eligible costs, including direct staff costs., but excluding any allowance. Number of hours of support provided to participants 40 9. Measure 8 of NOP YEI 2014IT05M9OP001 A. Employment contracts following professional interregional mobility or professional transnational mobility; B. Job interview under professional transnational mobility All eligible costs (one off subsidy for travel, accommodation and meals, and an interview allowance), not including any additional allowances for disadvantaged people and any allowances for travel, accommodation or meals under inter-regional mobility provided by employer. Number of employment contracts or job interviews, differentiated by location  Professional interregional mobility as per the amounts for more than 600 hours set out in Table in point 3.4 (6)  Professional transnational mobility for interview purposes as per the amounts set out in point 3.6  Professional transnational mobility as per the amounts set out in point 3.7 10. Operations increasing the number of Industrial PhD positions under the following Operational Programmes:  PON Ricerca 2014 IT16M20P005  POR Basilicata FSE 2014IT05SFOP016  POR Campania FSE 2014IT05SFOP020  POR Puglia FESR FSE 2014IT16M2OP002  POR Calabria FESR FSE 2014IT16M2OP006  POR Abruzzo FSE 2014IT05SFOP009  POR Sardegna FSE 2014IT05SFOP021  POR Molise FESR FSE 2014IT16M2OP001  POR Friuli Venezia Giulia FSE 2014IT05SFOP004  POR Liguria FSE 2014IT05SFOP006  POR Lombardia FSE 2014IT05SFOP007  POR Valle d'Aosta FSE 2014IT05SFOP011  POR Toscana FSE 2014IT05SFOP015  PA Bolzano FSE 2014IT05SFOP017  POR Sicilia FSE 2014IT05SFOP014  POR Umbria FSE 2014IT05SFOP010 Months spent working on PhD All eligible costs for the participant (salary and associated social secutiy contributions) and the institution providing the PhD (direct and indirect costs). Number of months spent working on PhD, according to location in Italy or abroad. Without a period spent abroad: 1 927,63 per month With a period spent abroad: 2 891,45 per month 2. Adjustment of amounts (a) For standard scale of unit costs 1-9, the amounts may be adjusted where the FOI index (consumer price index for blue and white collar worker households, excluding tobacco products) shows a monetary revaluation equal to or exceeding 5 %. In particular, having considered a given year y, the adjustment is made in case in a period y + t the difference between the benchmarking coefficients shown by the FOI index for such years is equal to or higher than 5 %. The base year taken into consideration  and on the basis of which the amounts were adjusted  is 2014. Where this rate is equal to or higher than 5 %, each unit cost may be adjusted accordingly. (b) For standard Scale of Unit Cost 10, the rate may be adjusted by replacing the montly scholarship and/or social security contributions in the calculation method that consists of monthly scholarship plus social security contributions plus an amount for all other costs. Updated data can be found in amendments to Minister's Decree of 18.6.2008 (which defines the total gross annual amount of PhD scholarships) and biannual adjustment of the rate of social security contributions (Circular letter No 13 of 29.1.2016 of the Director-General of INPS, the National Institute for Social Security). 3.1 Inter-regional Travel Costs Region of origin Travel costs Destination region Valle d'Aosta PA Bolzano PA Trento Liguria Piemonte Lombardia Veneto Friuli Venezia Giulia Emilia-Romagna Toscana Marche Abruzzo Umbria Lazio Campania Molise Basilicata Puglia Calabria Sicilia Sardegna Abruzzo 269,30 211,17 198,50 148,63 231,83 232,74 201,95 226,34 167,99 68,60 58,98 0,00 23,32 25,81 125,43 45,79 83,99 93,05 164,82 165,16 182,46 Basilicata 271,11 236,02 227,31 236,81 294,55 239,98 259,23 264,89 201,50 176,59 97,35 83,99 142,75 67,92 33,96 31,24 0,00 55,47 71,43 114,33 224,18 Calabria 369,32 285,04 273,72 242,02 351,32 340,51 304,28 304,39 270,32 238,63 243,15 164,82 178,18 139,01 90,33 85,58 71,43 69,05 0,00 75,62 280,55 Campania 253,00 271,68 259,06 113,20 246,78 221,87 165,84 302,24 178,86 160,74 169,86 125,43 151,01 99,62 0,00 21,28 33,96 89,20 90,33 113,20 190,22 Emilia-Romagna 146,48 81,50 74,71 38,26 129,05 92,82 63,39 55,47 0,00 54,34 62,26 167,99 52,07 131,31 178,86 160,52 201,50 140,37 270,32 292,06 188,94 Friuli Venezia Giulia 129,05 103,24 82,30 120,22 175,52 99,62 37,36 0,00 55,47 70,18 163,01 226,34 162,50 113,20 302,24 218,87 264,89 241,12 304,39 325,00 279,13 Lazio 230,31 172,06 160,74 129,05 210,55 201,50 165,27 113,20 131,31 99,62 70,18 25,81 54,34 0,00 99,62 29,21 67,92 113,20 139,01 138,10 156,65 Liguria 53,66 113,94 105,11 0,00 36,22 49,81 106,41 120,22 38,26 67,47 118,07 148,63 75,50 129,05 113,20 152,03 236,81 250,17 242,02 231,61 224,15 Lombardia 59,37 97,35 76,47 49,81 67,92 0,00 69,05 99,62 92,82 113,20 108,67 232,74 84,90 201,50 221,87 223,91 239,98 179,99 340,51 335,07 179,51 Marche 200,25 84,90 76,98 118,07 119,99 108,67 70,18 163,01 62,26 108,11 0,00 58,98 43,92 70,18 169,86 75,96 97,35 107,54 243,15 216,21 251,20 Molise 259,51 196,06 194,31 152,03 232,97 223,91 194,48 218,87 160,52 126,56 75,96 45,79 106,75 29,21 21,28 0,00 31,24 70,30 85,58 140,48 185,85 PA Bolzano 118,58 0,00 36,22 113,94 151,35 97,35 96,22 103,24 81,50 110,94 84,90 67,92 127,01 172,06 271,68 196,06 236,02 138,10 285,04 310,17 273,47 PA Trento 112,24 36,22 0,00 105,11 147,22 76,47 19,02 82,30 74,71 99,62 76,98 198,50 120,44 160,74 259,06 194,31 227,31 132,44 273,72 308,24 247,26 Piemonte 17,43 151,35 147,22 36,22 0,00 67,92 103,01 175,52 129,05 147,16 119,99 231,83 181,74 210,55 246,78 232,97 294,55 191,31 351,32 273,60 187,92 Puglia 275,59 138,10 132,44 250,17 191,31 179,99 164,71 241,12 140,37 212,82 107,54 93,05 156,78 113,20 89,20 70,30 55,47 0,00 69,05 147,61 279,42 Sardegna 205,36 273,47 247,26 224,15 187,92 179,51 248,56 279,13 188,94 189,41 251,20 182,46 210,98 156,65 190,22 185,85 224,18 279,42 280,55 185,82 0,00 Sicilia 350,35 310,17 308,24 231,61 273,60 335,07 303,38 325,00 292,06 273,94 216,21 165,16 189,50 138,10 113,20 140,48 114,33 147,61 75,62 0,00 185,82 Toscana 169,12 110,94 99,62 67,47 147,16 113,20 95,09 70,18 54,34 0,00 108,11 68,60 36,22 99,62 160,74 126,56 176,59 212,82 238,63 273,94 189,41 Umbria 199,18 127,01 120,44 75,50 181,74 84,90 125,14 162,50 52,07 36,22 43,92 23,32 0,00 54,34 151,01 106,75 142,75 156,78 178,18 189,50 210,98 Valle d'Aosta 0,00 118,58 112,24 53,66 17,43 59,37 155,03 129,05 146,48 169,12 200,25 269,30 199,18 230,31 253,00 259,51 271,11 275,59 369,32 350,35 205,36 Veneto 155,03 96,22 19,02 106,41 103,01 69,05 0,00 37,36 63,39 95,09 70,18 201,95 125,14 165,27 165,84 194,48 259,23 164,71 304,28 303,38 248,56 3.2 Inter-regional Accommodation Costs (for more than 600 hours) Region of origin Accomodation costs Destination region Valle d'Aosta PA Bolzano PA Trento Liguria Piemonte Lombardia Veneto Friuli Venezia Giulia Emilia-Romagna Toscana Marche Abruzzo Umbria Lazio Campania Molise Basilicata Puglia Calabria Sicilia Sardegna Abruzzo 803,84 1 153,94 788,70 741,25 695,62 1229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Basilicata 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Calabria 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Campania 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Emilia-Romagna 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Friuli Venezia Giulia 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Lazio 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Liguria 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Lombardia 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Marche 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Molise 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 PA Bolzano 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 PA Trento 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Piemonte 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Puglia 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Sardegna 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Sicilia 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Toscana 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Umbria 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Valle d'Aosta 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Veneto 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 3.3 Inter-regional Subsistence Costs (for more than 600 hours) Region of origin Meal costs Destination region Valle d'Aosta PA Bolzano PA Trento Liguria Piemonte Lombardia Veneto Friuli Venezia Giulia Emilia-Romagna Toscana Marche Abruzzo Umbria Lazio Campania Molise Basilicata Puglia Calabria Sicilia Sardegna Abruzzo 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Basilicata 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Calabria 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Campania 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Emilia-Romagna 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Friuli Venezia Giulia 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Lazio 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Liguria 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Lombardia 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Marche 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Molise 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 PA Bolzano 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 PA Trento 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Piemonte 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Puglia 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Sardegna 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Sicilia 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Toscana 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Umbria 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Valle d'Aosta 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Veneto 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 3.4 Inter-regional allowances for Traineeships No. of training hours Abruzzo Basilicata Calabria Campania Emilia Romagna Friuli Venezia Giulia Lazio Liguria Lombardia Marche Molise PA Bolzano PA Trento Piemonte Puglia Sardegna Sicilia Toscana Umbria Valle d'Aosta Veneto Region where the training is taking place Valle d'Aosta 160 611,70 613,51 711,72 595,40 488,88 471,45 572,71 396,06 401,77 542,65 601,91 460,98 454,64 359,83 617,99 547,76 692,75 511,52 541,58  497,43 161-200 613,84 615,65 713,86 597,54 491,02 473,59 574,85 398,20 403,91 544,79 604,05 463,12 456,78 361,97 620,13 549,90 694,89 513,66 543,72  499,57 201-249 699,44 701,25 799,46 683,14 576,62 559,19 660,45 483,80 489,51 630,39 689,65 548,72 542,38 447,57 705,73 635,50 780,49 599,26 629,32  585,17 250-300 804,30 806,11 904,32 788,00 681,48 664,05 765,31 588,66 594,37 735,25 794,51 653,58 647,24 552,43 810,59 740,36 885,35 704,12 734,18  690,03 301-600 913,44 915,25 1.013,46 897,14 790,62 773,19 874,45 697,80 703,51 844,39 903,65 762,72 756,38 661,57 919,73 849,50 994,49 813,26 843,32  799,17 > 600 1 555,44 1 557,25 1 655,46 1 539,14 1 432,62 1 415,19 1 516,45 1 339,80 1 345,51 1 486,39 1 545,65 1 404,72 1 398,38 1 303,57 1 561,73 1 491,50 1 636,49 1 455,26 1 485,32  1 441,17 Bolzano 160 585,59 610,44 659,45 646,09 455,92 477,65 546,48 488,35 471,77 459,31 570,48  410,64 525,76 512,52 647,88 684,58 485,35 501,42 492,99 470,63 161-200 587,93 612,78 661,79 648,43 458,26 479,99 548,82 490,69 474,11 461,65 572,82  412,98 528,10 514,86 650,22 686,92 487,69 503,76 495,33 472,97 201-249 681,53 706,38 755,39 742,04 551,86 573,60 642,42 584,29 567,71 555,26 666,42  506,58 621,71 608,46 743,83 780,53 581,29 597,37 588,93 566,58 250-300 796,20 821,04 870,06 856,70 666,53 688,26 757,09 698,96 682,37 669,92 781,08  621,25 736,37 723,13 858,49 895,19 695,96 712,03 703,60 681,24 301-600 915,54 940,39 989,40 976,05 785,87 807,60 876,43 818,30 801,72 789,27 900,43  740,59 855,71 842,47 977,83 1 014,53 815,30 831,38 822,94 800,59 > 600 1 617,57 1 642,41 1 691,43 1 678,07 1 487,90 1 509,63 1 578,46 1 520,33 1 503,74 1 491,29 1 602,45  1 442,62 1 557,74 1 544,50 1 679,86 1 716,56 1 517,33 1 533,40 1 524,97 1 502,61 Trento 160 493,91 522,71 569,13 554,47 370,12 377,71 456,15 400,52 371,88 372,38 489,72 331,63  442,63 427,85 542,67 603,65 395,02 415,85 407,65 314,43 161-200 495,75 524,56 570,97 556,31 371,97 379,55 458,00 402,36 373,72 374,23 491,56 333,48  444,47 429,70 544,52 605,50 396,87 417,70 409,49 316,27 201-249 569,60 598,41 644,82 630,17 445,82 453,40 531,85 476,21 447,57 448,08 565,42 407,33  518,32 503,55 618,37 679,35 470,72 491,55 483,35 390,12 250-300 660,07 688,88 735,29 720,63 536,29 543,87 622,32 566,68 538,04 538,55 655,88 497,80  608,79 594,02 708,84 769,82 561,19 582,02 573,81 480,59 301-600 754,23 783,04 829,46 814,80 630,45 638,03 716,48 660,84 632,20 632,71 750,05 591,96  702,95 688,18 803,00 863,98 655,35 676,18 667,98 574,76 > 600 1 308,13 1 336,93 1 383,35 1 368,69 1 184,34 1 191,93 1 270,37 1 214,74 1 186,10 1 186,61 1 303,94 1 145,85  1 256,85 1 242,07 1 356,89 1 417,87 1 209,25 1 230,07 1 221,87 1 128,65 Liguria 160 454,43 542,61 547,82 419,00 344,06 426,02 434,85  355,61 423,87 457,83 419,74 410,91 342,02 555,97 529,95 537,41 373,27 381,30 359,46 412,21 161-200 456,34 544,52 549,73 420,91 345,97 427,93 436,76  357,52 425,78 459,74 421,65 412,82 343,93 557,88 531,86 539,32 375,18 383,21 361,37 414,12 201-249 532,79 620,97 626,18 497,36 422,42 504,38 513,21  433,97 502,23 536,19 498,10 489,27 420,38 634,33 608,31 615,77 451,63 459,66 437,82 490,57 250-300 626,44 714,63 719,83 591,01 516,07 598,03 606,86  527,62 595,88 629,84 591,75 582,92 514,04 727,98 701,96 709,42 545,28 553,32 531,47 584,22 301-600 723,92 812,10 817,31 688,48 613,55 695,50 704,33  625,09 693,35 727,31 689,22 680,39 611,51 825,46 799,43 806,89 642,75 650,79 628,94 681,69 > 600 1 297,29 1 385,47 1 390,68 1 261,86 1 186,92 1 268,88 1 277,71  1 198,47 1 266,73 1 300,69 1 262,59 1 253,76 1 184,88 1 398,83 1 372,81 1 380,27 1 216,13 1 224,16 1 202,32 1 255,07 Piemonte 160 555,86 618,58 675,35 570,81 453,08 499,55 534,58 360,26 391,95 444,02 557,00 475,38 471,25  515,34 511,95 597,64 471,19 505,77 341,46 427,04 161-200 557,89 620,60 677,37 572,83 455,10 501,57 536,61 362,28 393,98 446,05 559,02 477,40 473,27  517,36 513,98 599,66 473,22 507,80 343,49 429,07 201-249 638,90 701,61 758,38 653,84 536,11 582,58 617,62 443,29 474,98 527,06 640,03 558,41 554,28  598,37 594,99 680,67 554,22 588,81 424,50 510,08 250-300 738,13 800,85 857,61 753,07 635,35 681,82 716,85 542,52 574,22 626,29 739,26 657,65 653,52  697,61 694,22 779,90 653,46 688,04 523,73 609,31 301-600 841,42 904,13 960,90 856,36 738,63 785,10 820,14 645,81 677,50 729,58 842,55 760,93 756,80  800,89 797,51 883,19 756,74 791,33 627,02 712,60 > 600 1 448,98 1 511,69 1 568,46 1 463,92 1 346,19 1 392,66 1 427,69 1 253,37 1 285,06 1 337,13 1 450,11 1 368,49 1 364,36  1 408,45 1 405,07 1 490,75 1 364,30 1 398,88 1 234,57 1 320,15 Lombardia 160 693,90 701,15 801,67 683,03 553,99 560,78 662,66 510,97  569,83 685,07 558,51 537,63 529,08 641,15 640,67 796,23 574,36 546,06 520,54 530,21 161-200 696,78 704,03 804,55 685,92 556,87 563,66 665,54 513,85  572,72 687,95 561,40 540,51 531,96 644,03 643,56 799,12 577,24 548,94 523,42 533,10 201-249 812,07 819,32 919,84 801,21 672,16 678,95 780,83 629,14  688,01 803,24 676,69 655,80 647,26 759,32 758,85 914,41 692,54 664,24 638,71 648,39 250-300 953,31 960,55 1 061,07 942,44 813,39 820,18 922,06 770,37  829,24 944,48 817,92 797,03 788,49 900,55 900,08 1 055,64 833,77 805,47 779,94 789,62 301-600 1 100,30 1 107,55 1 208,07 1 089,43 960,39 967,18 1 069,06 917,37  976,23 1 091,47 964,91 944,03 935,48 1 047,55 1 047,07 1 202,63 980,76 952,46 926,94 936,61 > 600 1 964,98 1 972,23 2 072,75 1 954,11 1 825,07 1 831,86 1 933,74 1 782,05  1 840,91 1 956,15 1 829,59 1 808,71 1 800,16 1 912,23 1 911,75 2 067,31 1 845,44 1 817,14 1 791,61 1 801,29 Veneto 160 499,08 556,36 601,42 462,97 360,53 334,49 462,41 403,54 366,19 367,32 491,61 393,36 316,15 400,15 461,84 545,70 600,51 392,22 422,28 452,16  161-200 500,94 558,22 603,27 464,83 362,38 336,35 464,26 405,40 368,04 369,18 493,47 395,21 318,01 402,00 463,70 547,56 602,37 394,08 424,13 454,02  201-249 575,22 632,50 677,56 539,11 436,67 410,63 538,55 479,68 442,33 443,46 567,75 469,50 392,29 476,29 537,98 621,84 676,65 468,36 498,42 528,30  250-300 666,22 723,50 768,56 630,11 527,67 501,63 629,55 570,68 533,33 534,46 658,75 560,49 483,29 567,29 628,98 712,84 767,65 559,36 589,42 619,30  301-600 760,93 818,21 863,27 724,82 622,38 596,34 724,26 665,39 628,04 629,17 753,46 655,21 578,00 662,00 723,69 807,55 862,36 654,07 684,13 714,01  > 600 1 318,06 1 375,34 1 420,39 1 281,95 1 179,51 1 153,47 1 281,39 1 222,52 1 185,17 1 186,30 1 310,59 1 212,33 1 135,13 1 219,13 1 280,82 1 364,68 1 419,49 1 211,20 1 241,26 1 271,14  Friuli Venezia Giulia 160 577,72 616,26 655,77 653,62 406,84  464,57 471,59 450,99 514,38 570,24 454,61 433,67 526,89 592,49 630,50 676,37 421,56 513,87 480,42 388,73 161-200 579,91 618,46 657,96 655,81 409,04  466,77 473,79 453,18 516,58 572,44 456,81 435,86 529,08 594,68 632,70 678,57 423,75 516,07 482,62 390,92 201-249 667,75 706,30 745,81 743,66 496,88  554,61 561,63 541,03 604,42 660,28 544,65 523,71 616,93 682,53 720,54 766,41 511,60 603,91 570,46 478,77 250-300 775,36 813,91 853,41 851,26 604,49  662,22 669,24 648,63 712,03 767,89 652,26 631,32 724,54 790,13 828,15 874,02 619,20 711,52 678,07 586,37 301-600 887,36 925,91 965,41 963,26 716,49  774,22 781,24 760,63 824,03 879,89 764,26 743,31 836,54 902,13 940,15 986,02 731,20 823,52 790,07 698,37 > 600 1 546,18 1 584,73 1 624,24 1 622,09 1 375,31  1 433,04 1 440,06 1 419,46 1 482,85 1 538,71 1 423,08 1 402,14 1 495,36 1 560,96 1 598,97 1 644,84 1 390,03 1 482,34 1 448,89 1 357,20 No. of training hours Abruzzo Basilicata Calabria Campania Emilia Romagna Friuli Venezia Giulia Lazio Liguria Lombardia Marche Molise PA Bolzano PA Trento Piemonte Puglia Sardegna Sicilia Toscana Umbria Valle d'Aosta Veneto Region where the training is taking place Emilia Romagna 160 562,62 596,13 664,95 573,49  450,10 525,95 432,89 487,46 456,89 555,15 476,14 469,35 523,68 535,00 583,58 686,69 448,97 446,71 541,11 458,03 161-200 565,09 598,60 667,42 575,96  452,57 528,41 435,36 489,92 459,36 557,62 478,60 471,81 526,15 537,47 586,04 689,16 451,44 449,17 543,58 460,49 201-249 663,75 697,25 766,08 674,61  551,23 627,07 534,02 588,58 558,02 656,28 577,26 570,47 624,81 636,13 684,70 787,81 550,09 547,83 642,24 559,15 250-300 784,60 818,11 886,94 795,47  672,08 747,93 654,88 709,44 678,87 777,13 698,12 691,33 745,66 756,98 805,56 908,67 670,95 668,69 763,10 680,01 301-600 910,39 943,90 1 012,73 921,26  797,87 873,72 780,67 835,23 804,66 902,92 823,91 817,12 871,45 882,77 931,35 1 034,46 796,74 794,48 888,88 805,80 > 600 1 650,33 1 683,84 1 752,66 1 661,20  1 537,81 1 613,65 1 520,60 1 575,16 1 544,60 1 642,86 1 563,84 1 557,05 1 611,39 1 622,71 1 671,28 1 774,40 1 536,68 1 534,41 1 628,82 1 545,73 Toscana 160 448,73 556,73 618,76 540,88 434,47 450,32 479,75 447,60 493,34 488,24 506,69 491,07 479,75 527,30 592,95 569,54 654,08  416,36 549,26 475,22 161-200 451,11 559,10 621,14 543,26 436,85 452,70 482,13 449,98 495,71 490,62 509,07 493,45 482,13 529,67 595,33 571,92 656,46  418,74 551,63 477,60 201-249 546,14 654,14 716,17 638,29 531,88 547,73 577,16 545,01 590,75 585,65 604,10 588,48 577,16 624,71 690,36 666,95 751,49  513,77 646,67 572,63 250-300 662,56 770,55 832,59 754,71 648,30 664,15 693,58 661,43 707,16 702,07 720,52 704,90 693,58 741,12 806,78 783,37 867,91  630,19 763,08 689,05 301-600 783,73 891,72 953,76 875,87 769,47 785,31 814,75 782,60 828,33 823,24 841,69 826,07 814,75 862,29 927,95 904,54 989,07  751,35 884,25 810,22 > 600 1 496,48 1 604,48 1 666,51 1 588,63 1 482,22 1 498,07 1 527,50 1 495,35 1 541,08 1 535,99 1 554,44 1 538,82 1 527,50 1 575,04 1 640,70 1 617,29 1 701,83  1 464,11 1 597,01 1 522,97 Marche 160 347,07 385,44 531,24 457,95 350,35 451,10 358,27 406,16 396,76  364,05 372,99 365,07 408,08 395,63 539,29 504,30 396,20 332,01 488,34 358,27 161-200 348,87 387,24 533,04 459,75 352,15 452,90 360,07 407,96 398,56  365,85 374,79 366,87 409,88 397,43 541,09 506,10 398,00 333,81 490,14 360,07 201-249 420,89 459,27 605,07 531,77 424,17 524,92 432,10 479,98 470,59  437,87 446,81 438,89 481,91 469,45 613,12 578,13 470,02 405,83 562,16 432,10 250-300 509,12 547,49 693,29 620,00 512,40 613,15 520,32 568,21 558,81  526,10 535,04 527,12 570,13 557,68 701,34 666,35 558,25 494,06 650,39 520,32 301-600 600,95 639,32 785,12 711,83 604,23 704,98 612,15 660,04 650,64  617,93 626,87 618,95 661,96 649,51 793,17 758,18 650,08 585,89 742,22 612,15 > 600 1 141,12 1 179,49 1 325,29 1 251,99 1 144,40 1 245,15 1 152,32 1 200,21 1 190,81  1 158,10 1 167,04 1 159,11 1 202,13 1 189,68 1 333,34 1 298,35 1 190,24 1 126,06 1 282,39 1 152,32 Abruzzo 160  353,35 434,18 394,78 437,35 495,70 295,17 417,99 502,10 328,34 315,15 337,28 467,86 501,19 362,41 451,81 434,52 337,96 292,68 538,66 471,31 161-200  355,04 435,86 396,47 439,03 497,39 296,85 419,67 503,78 330,02 316,83 338,96 469,54 502,88 364,09 453,50 436,20 339,64 294,36 540,35 472,99 201-249  422,38 503,20 463,81 506,37 564,73 364,19 487,01 571,12 397,36 384,17 406,30 536,88 570,22 431,43 520,84 503,54 406,98 361,70 607,69 540,33 250-300  504,87 585,69 546,30 588,86 647,22 446,68 569,51 653,61 479,85 466,66 488,79 619,37 652,71 513,92 603,33 586,03 489,47 444,19 690,18 622,82 301-600  590,73 671,55 632,16 674,72 733,08 532,54 655,36 739,47 565,71 552,52 574,65 705,23 738,57 599,78 689,19 671,89 575,33 530,05 776,03 708,68 > 600  1 095,77 1 176,60 1 137,21 1 179,77 1 238,12 1 037,59 1 160,41 1 244,52 1 070,76 1 057,57 1 079,70 1 210,28 1 243,61 1 104,83 1 194,24 1 176,94 1 080,38 1 035,10 1 281,08 1 213,73 Umbria 160 361,45 480,87 516,31 489,14 390,20 500,63 392,46 413,63 423,03 382,05 444,88 465,14 458,57 519,87 494,91 549,11 527,63 374,35  537,30 463,27 161-200 363,56 482,99 518,42 491,25 392,31 502,74 394,58 415,75 425,14 384,16 446,99 467,25 460,69 521,98 497,02 551,22 529,74 376,47  539,42 465,38 201-249 448,09 567,52 602,95 575,78 476,85 587,27 479,11 500,28 509,67 468,70 531,52 551,78 545,22 606,52 581,56 635,76 614,27 461,00  623,95 549,92 250-300 551,65 671,07 706,50 679,34 580,40 690,82 582,66 603,83 613,23 572,25 635,07 655,34 648,77 710,07 685,11 739,31 717,82 564,55  727,50 653,47 301-600 659,42 778,85 814,28 787,11 688,18 798,60 690,44 711,61 721,00 680,03 742,85 763,12 756,55 817,85 792,89 847,09 825,60 672,33  835,28 761,25 > 600 1 293,42 1 412,84 1 448,27 1 421,11 1 322,17 1 432,59 1 324,43 1 345,60 1 355,00 1 314,02 1 376,84 1 397,11 1 390,54 1 451,84 1 426,88 1 481,08 1 459,59 1 306,32  1 469,27 1 395,24 Lazio 160 512,01 554,12 625,21 585,81 617,51 599,40  615,25 687,69 556,38 515,40 658,26 646,94 696,75 599,40 642,84 624,30 585,81 540,53 716,50 651,47 161-200 515,05 557,16 628,25 588,85 620,55 602,44  618,28 690,73 559,42 518,44 661,30 649,98 699,79 602,44 645,88 627,34 588,85 543,57 719,54 654,51 201-249 636,60 678,71 749,80 710,40 742,10 723,99  739,83 812,28 680,97 639,99 782,85 771,53 821,34 723,99 767,43 748,89 710,40 665,12 841,09 776,06 250-300 785,49 827,60 898,69 859,30 891,00 872,88  888,73 961,18 829,87 788,89 931,75 920,43 970,24 872,88 916,33 897,79 859,30 814,02 989,99 924,96 301-600 940,47 982,58 1 053,67 1 014,27 1 045,97 1 027,86  1 043,71 1 116,15 984,84 943,86 1 086,72 1 075,40 1 125,21 1 027,86 1 071,31 1 052,76 1 014,27 968,99 1 144,96 1 079,93 > 600 1 852,09 1 894,20 1 965,29 1 925,89 1 957,59 1 939,48  1 955,33 2 027,77 1 896,46 1 855,48 1 998,34 1 987,02 2 036,83 1 939,48 1 982,93 1 964,38 1 925,89 1 880,61 2 056,58 1 991,55 Campania 160 452,64 361,17 417,55  506,07 629,46 426,83 440,41 549,08 497,07 348,49 598,89 586,27 573,99 416,41 517,43 440,41 487,96 478,22 580,21 493,05 161-200 454,68 363,22 419,59  508,11 631,50 428,87 442,46 551,13 499,11 350,54 600,94 588,32 576,03 418,46 519,48 442,46 490,00 480,27 582,26 495,10 201-249 536,49 445,02 501,39  589,92 713,30 510,68 524,26 632,93 580,92 432,34 682,74 670,12 657,84 500,26 601,28 524,26 571,80 562,07 664,06 576,90 250-300 636,69 545,23 601,60  690,13 813,51 610,89 624,47 733,14 681,13 532,55 782,95 770,33 758,05 600,47 701,49 624,47 672,01 662,28 764,27 677,11 301-600 740,99 649,53 705,90  794,42 917,81 715,18 728,77 837,44 785,42 636,85 887,25 874,63 862,34 704,77 805,79 728,77 776,31 766,58 868,57 781,41 > 600 1 354,52 1 263,05 1 319,43  1 407,95 1 531,34 1 328,71 1 342,29 1 450,96 1 398,95 1 250,37 1 500,77 1 488,15 1 475,87 1 318,29 1 419,31 1 342,29 1 389,84 1 380,10 1 482,09 1 394,93 Molise 160 354,06 339,51 393,85 329,55 468,79 527,14 337,48 460,30 532,18 384,23  504,33 502,58 541,24 378,57 494,12 448,75 434,83 415,02 567,78 502,75 161-200 355,99 341,44 395,78 331,48 470,71 529,07 339,40 462,22 534,11 386,15  506,26 504,50 543,16 380,49 496,05 450,68 436,75 416,94 569,71 504,67 201-249 433,05 418,51 472,84 408,55 547,78 606,14 416,47 539,29 611,17 463,22  583,33 581,57 620,23 457,56 573,12 527,75 513,82 494,01 646,78 581,74 250-300 527,46 512,92 567,25 502,95 642,19 700,54 510,88 633,70 705,58 557,63  677,73 675,98 714,64 551,97 667,52 622,15 608,23 588,42 741,18 676,15 301-600 625,72 611,18 665,51 601,21 740,45 798,81 609,14 731,96 803,84 655,89  776,00 774,24 812,90 650,23 765,78 720,41 706,49 686,68 839,44 774,41 > 600 1 203,73 1 189,18 1 243,52 1 179,22 1 318,46 1 376,81 1 187,14 1 309,97 1 381,85 1 233,90  1 354,00 1 352,25 1 390,90 1 228,24 1 343,79 1 298,42 1 284,50 1 264,69 1 417,45 1 352,42 No. of training hours Abruzzo Basilicata Calabria Campania Emilia Romagna Friuli Venezia Giulia Lazio Liguria Lombardia Marche Molise PA Bolzano PA Trento Piemonte Puglia Sardegna Sicilia Toscana Umbria Valle d'Aosta Veneto Region where the training is taking place Basilicata 160 320,95  308,39 270,92 438,46 501,85 304,88 473,77 476,94 334,31 268,20 472,98 464,27 531,51 292,43 461,14 351,29 413,55 379,71 508,07 496,19 161-200 322,44  309,87 272,40 439,94 503,33 306,36 475,26 478,43 335,79 269,68 474,46 465,75 532,99 293,91 462,62 352,77 415,03 381,19 509,56 497,67 201-249 381,68  369,11 331,64 499,18 562,57 365,60 534,50 537,67 395,03 328,92 533,70 524,99 592,23 353,15 521,86 412,01 474,27 440,43 568,80 556,91 250-300 454,25  441,68 404,21 571,75 635,14 438,17 607,07 610,23 467,60 401,49 606,27 597,56 664,80 425,72 594,43 484,58 546,84 513,00 641,36 629,48 301-600 529,78  517,21 479,74 647,28 710,67 513,70 682,60 685,77 543,13 477,02 681,80 673,09 740,33 501,25 669,96 560,11 622,37 588,53 716,90 705,01 > 600 974,08  961,51 924,04 1 091,58 1 154,97 958,00 1 126,90 1 130,07 987,43 921,33 1 126,10 1 117,39 1 184,63 945,55 1 114,26 1 004,41 1 066,67 1 032,83 1 161,20 1 149,31 Puglia 160 372,30 334,71 348,30 368,45 419,61 520,36 392,45 529,42 459,23 386,79 349,54 417,35 411,69 470,55  558,67 426,86 492,06 436,03 554,83 443,95 161-200 374,04 336,46 350,04 370,19 421,36 522,11 394,19 531,16 460,98 388,53 351,29 419,09 413,43 472,30  560,41 428,60 493,81 437,77 556,58 445,70 201-249 443,85 406,27 419,85 440,00 491,17 591,92 464,00 600,97 530,79 458,34 421,10 488,91 483,25 542,11  630,22 498,41 563,62 507,58 626,39 515,51 250-300 529,37 491,79 505,37 525,52 576,69 677,44 549,52 686,49 616,31 543,86 506,62 574,42 568,76 627,63  715,74 583,93 649,14 593,10 711,91 601,03 301-600 618,38 580,80 594,38 614,53 665,70 766,45 638,53 775,50 705,32 632,87 595,63 663,43 657,77 716,64  804,75 672,94 738,15 682,11 800,92 690,04 > 600 1 141,97 1 104,38 1 117,97 1 138,12 1 189,28 1 290,03 1 162,11 1 299,09 1 228,90 1 156,45 1 119,21 1 187,02 1 181,36 1 240,22  1 328,34 1 196,53 1 261,73 1 205,70 1 324,50 1 213,62 Calabria 160 447,87 354,48  373,38 553,37 587,45 422,06 525,07 623,56 526,20 368,63 568,09 556,77 634,37 352,10 563,61 358,67 521,68 461,23 652,37 587,33 161-200 449,64 356,25  375,15 555,14 589,22 423,83 526,84 625,33 527,97 370,40 569,86 558,54 636,14 353,87 565,38 360,44 523,45 463,00 654,14 589,10 201-249 520,40 427,01  445,92 625,90 659,98 494,59 597,60 696,09 598,74 441,16 640,62 629,30 706,90 424,64 636,14 431,20 594,21 533,76 724,90 659,86 250-300 607,09 513,70  532,60 712,59 746,66 581,28 684,29 782,77 685,42 527,85 727,31 715,99 793,58 511,32 722,82 517,89 680,89 620,44 811,58 746,55 301-600 697,31 603,92  622,82 802,81 836,88 671,50 774,51 873,00 775,64 618,07 817,53 806,21 883,81 601,54 813,04 608,11 771,12 710,67 901,81 836,77 > 600 1 228,03 1 134,64  1 153,54 1 333,53 1 367,61 1 202,22 1 305,23 1 403,72 1 306,36 1 148,79 1 348,25 1 336,93 1 414,53 1 132,26 1 343,77 1 138,83 1 301,84 1 241,39 1 432,53 1 367,49 Sicilia 160 523,88 473,06 434,34 471,93 650,78 683,72 496,83 590,33 693,80 574,94 499,21 668,89 666,97 632,33 506,34 544,54  632,67 548,22 709,08 662,10 161-200 526,13 475,30 436,59 474,17 653,02 685,96 499,07 592,57 696,04 577,18 501,45 671,14 669,21 634,57 508,58 546,79  634,91 550,46 711,32 664,34 201-249 615,81 564,98 526,27 563,85 742,70 775,65 588,75 682,26 785,72 666,86 591,13 760,82 758,89 724,25 598,26 636,47  724,59 640,15 801,00 754,02 250-300 725,67 674,84 636,13 673,71 852,56 885,51 698,61 792,12 895,58 776,72 700,99 870,68 868,75 834,11 708,12 746,33  834,45 750,01 910,86 863,88 301-600 840,01 789,18 750,47 788,05 966,91 999,85 812,96 906,46 1 009,92 891,06 815,33 985,02 983,10 948,46 822,46 860,67  948,80 864,35 1 025,21 978,23 > 600 1 512,62 1 461,79 1 423,08 1 460,66 1 639,52 1 672,46 1 485,57 1 579,07 1 682,53 1 563,67 1 487,94 1 657,63 1 655,71 1 621,07 1 495,08 1 533,28  1 621,41 1 536,96 1 697,82 1 650,84 Sardegna 160 410,58 452,31 508,68 418,35 417,07 507,25 384,77 452,27 407,64 479,33 413,98 501,59 475,39 416,05 507,55  413,94 417,53 439,11 433,48 476,69 161-200 412,01 453,73 510,10 419,77 418,49 508,68 386,20 453,70 409,06 480,75 415,40 503,02 476,81 417,47 508,97  415,37 418,96 440,53 434,91 478,11 201-249 469,04 510,76 567,14 476,80 475,52 565,71 443,23 510,73 466,09 537,78 472,43 560,05 533,84 474,50 566,00  472,40 475,99 497,56 491,94 535,15 250-300 538,90 580,63 637,00 546,67 545,39 635,57 513,09 580,59 535,96 607,65 542,30 629,91 603,71 544,37 635,87  542,26 545,85 567,43 561,80 605,01 301-600 611,61 653,34 709,71 619,38 618,10 708,29 585,80 653,31 608,67 680,36 615,01 702,63 676,42 617,08 708,58  614,98 618,56 640,14 634,51 677,72 > 600 1 039,35 1 081,07 1 137,45 1 047,11 1 045,83 1 136,02 1 013,54 1 081,04 1 036,40 1 108,09 1 042,74 1 130,36 1 104,15 1 044,81 1 136,31  1 042,71 1 046,30 1 067,87 1 062,25 1 105,46 3.5 Allowances for Traineeships under Transnational Mobility Country Months SA (7) MA (8) GA (9) 1 2 3 4 5 6 Austria 1 617 2 312 3 094 4 082 4 732 5 382 162,5 650,2 22 733 Belgium 1 501 2 183 2 841 3 719 4 305 4 890 151,0 585,3 21 575 Bulgaria 990 1 413 1 831 2 583 2 980 3 377 99,2 396,7 13,97 Cyprus 1 342 1 854 2 499 3 316 3 957 4 495 134,5 538,2 18,94 Czech Republic 1 365 1 876 2 522 3 369 4 018 4 564 136,5 546,17 19,51 Germany 1 477 2 114 2 751 3 749 4 344 4 939 148,7 594,67 21,24 Denmark 1 973 2 840 3 707 5 080,5 5 889 6 698 202,1 808,5 28,88 Estonia 1 504 2 226 2 949 3 765 4 366 4 968 150,3 601,33 21,48 Spain 1 552 2 199 2 860 3 894 4 514 5 133 154,8 619,17 22,11 Finland 1 806 2 587 3 351 4 537 5 260 5 982 180,6 722,5 25,80 France 1 771 2 533 3 295 4 451 5 162 5 873 177,8 711 25,39 United Kingdom 1 972 2 820 3 668 4 950 5 737 6 525 196,9 787,67 28,13 Hungary 1 255 1 790 2 324 3 223 3 727 4 231 126,1 504,33 18,01 Greece 1 402 2 000 2 598 3 674 4 251 4 828 144,2 576,83 20,60 Ireland 1 788 2 559 3 330 4 493 5 210 5 927 179,3 717,3 25,62 Iceland 1 614 2 312 3 011 4 062 4 710 5 358 162 648 23,14 Liechenstein 1 978 2 817 3 656 4 968 5 758 6 547 197,4 789,5 28,20 Lithuania 1 145 1 639 2 133 2 912 3 420 3 882 115,6 462,3 16,51 Luxembourg 1 501 2 148 2 794 3 802 4 406 5 010 151 604 21,57 Latvia 1 204 1 721 2 238 3 104 3 589 4 074 121,2 484,8 17,32 Malta 1 315 1 883 2 452 3 362 3 891 4 420 132,3 529 18,89 Netherlands 1 597 2 350 3 058 4 144 4 805 5 466 165,3 661,2 23,61 Norway 2 129 3 035 3 942 5 341 6 189 7 036 211,9 847,7 30,27 Poland 1 232 1 758 2 284 3 174 3 669 4 165 123,9 495,5 17,70 Portugal 1 371 1 959 2 548 3 492 4 041 4 591 137,4 549,5 19,63 Romania 1 056 1 507 1 958 2 745 3 170 3 596 106,3 425,3 15,19 Sweden 1 771 2 533 3 288 4 452 5 161 5 871 177,3 709,3 25,33 Slovenia 1 363 1 945 2 526 3 465 4 011 4 556 136,3 545,3 19,48 Slovakia 1 293 1 850 2 408 3 308 3 827 4 346 129,8 519,2 18,54 Turkey 1 194 1 706 2 218 3 071 3 552 4 033 120,3 481 17,18 Switzerland 1 879 2 579 3 279 4 670 5 370 6 070 175,0 700,0 25,00 Croatia 1 157 1 589 2 021 2 953 3 385 3 817 108 432 15,43 3.6 Allowance for interview(s) Place or country of Destination Distance (KM) Amount (EUR) Travel and Accommodation Daily Subsistence Allowance (DSA) Any EU-28 and EFTA/EEA country (Iceland and Norway) 0 - 50 0 50/day (> 12 hours) 25/ Day (> 6 - 12 hours) Max 3 Days > 50 - 250 100 > 250 - 500 250 > 500 350 3.7 Allowance to move to another Member State (work placement) Country of Destination Amount (EUR) Austria 1 025 Belgium 970 Bulgaria 635 Croatia 675 Cyprus 835 Czech Republic 750 Denmark 1 270 Estonia 750 Finland 1 090 France 1 045 Germany 940 Greece 910 Hungary 655 Iceland 945 Ireland 1 015 Italy 995 Latvia 675 Lithuania 675 Luxembourg 970 Malta 825 Netherlands 950 Norway 1 270 Poland 655 Portugal 825 Romania 635 Slovakia 740 Slovenia 825 Spain 890 Sweden 1 090 United Kingdom 1 060 ANNEX VII Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Slovakia 1. Definition of standard scales of unit costs Type of operations Indicators name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Supporting professional development of employees in foreign language skills under the Operational Programme Human Resources (2014SK05M0OP001), Priority axes: 2. Youth Employment Initiative, 3. Employment and 4. Social inclusion 45-minute period of foreign language training per employee  All eligible costs of the operation, including direct costs of providing training Number of completed 45-minute periods per employee. 8,53 2. European Computer Driving Licence (ECDL certification under Operational Programme Human Resources (2014SK05M0OP001), Priority Axis 1. Education 2. Youth Employment Initiative 3. Employment ECDL certification  All eligible costs of the operation, including direct cost of sitting examination and issuing certificate Number of ECDL certificates awarded, differentiated by profile and module (10) Certificate Name Price ECDL Profile  1 Base/Standard exam 31,50 ECDL Profile  2 Base/Standard exams 59,00 ECDL Profile  3 Base/Standard exams 76,50 ECDL Profile  4 Base/Standard exams 92,00 ECDL Profile  5 Base/Standard exams 111,50 ECDL Profile  6 Base/Standard exams 127,00 ECDL Profile  7 Base/Standard exams 142,50 ECDL Profile  8 Base/Standard exams 163,00 ECDL Profile  1 Advanced exam 39,10 ECDL Profile  2 Advanced exams 74,30 ECDL Profile  3 Advanced exams 99,40 ECDL Profile  4 Advanced exams 122,50 3. Supporting inclusion in elementary schools under Operational Programme Human Resources (2014SK05M0OP001), Priority Axis Education Creation and occupation of new posts in inclusive teams  Direct wage costs  Indirect costs Number of months during which a newly created post in an inclusive team is occupied School psychologist  1 235 per month Special pedagogue/social pedagogue  1 440 per month 4. Supporting inclusion in kindergartens and elementary schools under Operational Programme Human Resources (2014SK05M0OP001), Priority Axis Education Creation and occupation of new posts for pedagogical assistants  Direct wage costs  Indirect costs Number of months during which a newly created post for a pedagogical assistant is occupied 1 005 per month 2. Adjustment of amounts Not Applicable. ANNEX VIII Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Germany 1. Definition of standard scales of unit costs Type of operations Indicators name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Training in the field of inclusive school development: Further training for teachers with management responsibilities. Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 51 of the scheduled 60 hours (in events requiring attendance and in process support at the schools) and  have received a certificate on this basis. 4 702,60 2. Training in the field of inclusive school development: Training for the assembly of teachers. Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who attend the workshop on inclusive school development. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who have participated in the eight-hour workshop and have received a certificate on this basis. 33,32 3. Training in the field of inclusive school development: Further class teacher training. Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 153 of the scheduled 180 hours and  have received a certificate on this basis. 11 474,14 4. Training in the field of inclusive school development: Further training in practical learning Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 26 of the scheduled 30 hours and  have received a certificate on this basis. 1 698,24 5. Training in the field of inclusive school development: Further training for educators. Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 36 of the scheduled 42 hours (at input events and process support) and  have received a certificate on this basis. 246,20 6. Training for teachers at vocational schools: Technical and special didactic training Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 104 of the scheduled 120 hours in the events that require attendance and  have participated in at least 51 of the scheduled 60 hours of work in small groups and  have successfully completed all of the scheduled tasks in the self-study curriculum and  have received a certificate on the basis of fulfilling the three criteria set out above. 14 678,40 7. Training for teachers at vocational schools: Training in giving support to young people of immigrant background in acquiring the German language. Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 80 of the scheduled 96 hours in the events that require attendance and  have participated for six hours in individual advisory sessions and  have successfully completed all of the scheduled tasks in the self-study curriculum and  have received a certificate on the basis of fulfilling the three criteria set out above. 7 268,34 8. Training for teachers at vocational schools: Training for individual assistance to young people in strongly heterogeneous learning groups Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 104 of the scheduled 120 hours in the events that require attendance and  have participated in at least 51 of the scheduled 60 hours of work in small groups and  have successfully completed all of the scheduled tasks in the self-study curriculum and  have received a certificate on the basis of fulfilling the three criteria set out above. 14 105,51 2. Adjustment of amounts Not applicable. ANNEX IX Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to the Netherlands 1. Definition of standard scales of unit costs Type of operations Indicators name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Re-integration activities for detainees in the sector Prison Services Priority Axis 1 OP 2014NL05SFOP001 Investment priority: 9i  Active inclusion Calendar days of participation of a detainee during the period of intervention (11), in the sector Prison Services (GW). All eligible costs (personnel costs, other direct and indirect costs). Number of calendar days of participation of a detainee in the period of intervention 14,50 2. Re-integration activities for detainees in forensic care (Forzo) Priority Axis 1 OP 2014NL05SFOP001 Investment priority: 9i  Active inclusion Calendar days of participation of a detainee during the period of intervention in the sector forensic care (Forzo) All eligible costs (personnel costs, other direct and indirect costs). Number of calendar days of participation of a detainee in the period of intervention. 21,00 3. Re-integration activities for juvenile offenders and youth in institutions placed under supervision based on a court judgment under civil law Priority Axis 1 OP 2014NL05SFOP001 Investment priority: 9i  Active inclusion Calendar days of participation of a juvenile offender and a young person during the period of intervention in the sector Juvenile offenders and youth in custodial institutions under civil law (JI) All eligible costs (personnel costs, other direct and indirect costs). Number of calendar days of participation of a juvenile offender and a young person in the period of intervention. 26,50 2. Adjustment of amounts The amounts of standard scales of unit costs (SCO) set out for types of operation 1 to 3 shall be adjusted yearly in line with the Dutch consumer price index (CPI): https://www.cbs.nl/nl-nl/conversie/uitgelicht/de-consumentenprijsindex. Index figures can be found on CBS Statline. The first indexation shall be calculated in 2017. The baseline year for the amounts of SCO set out in this annex is 2015. (CPI 2015 = 100). Every year (N), as from 2017, the amounts shall be indexed by applying the CPI of the year N-1 with the year 2015 as baseline. The following formula shall be used for calculating the amounts of SCO to be applied in a given year: SCO amounts in year N = SCO amounts included in this annex * CPI in year N-1 (with baseline 2015 = 100)/100 (1) As defined in Regulation (EU) No 651/2014. (2) For unit cost number 3 relating to training for self-employment and self-entrepreneurship, the amount will be reimbursed only in the case of group formation of 4 or more students. (3) The definition of the classes is in accordance with the provisions of Ministerial Circular no. 2 of 2 February 2009. This Circular defines the classes according to the type of teachers providing training. (4) The young person will be profiled according to one of the four classes (low, medium, high, very high) provided on the basis of the following variables:  Age;  Gender;  Education;  Employment status one year before;  Region and Province where the competent body which took in charge the young is based;  Language skills (only for non-nationals who have not obtained the educational qualification in Italy), for the evaluation of which will be used the already developed methodology for the issuance of an EC residence permit for long-term residents. Based on the variables identified for the young, a disadvantage coefficient is calculated, with a value between 0 and 1. (5) For unit cost number 8 relating to support for self-employment and self-entrepreneurship, the amount will be reimbursed only in the case of individual or individualised training (meaning a maximum of 3 students) (6) The amounts in table 3.4 are the maximum allowance payable. Where an employer provides an allowance to cover travel, accommodation or meals, the allowance mentioned in point 3.4 will be reduced by:  the amount mentioned in point 3.1 for travel (depending on location)  the amount mentioned in point 3.2 for accommodation (depending on location)  the amount mentioned in point 3.3 for meals (depending on location). The amounts mentioned in tables 3.1, 3.2 and 3.3. will also be payable in a situation where the beneficiary pays only the categories of allowances mentioned in those tables. (7) SA = Additional Week (8) MA = Additional Month (9) GA = Additional Day (10) There are two possible modules  1) Base/Standard and 2) Advanced. (11) For the purpose of types of operations 1 to 3 the period of intervention is the period between the date of intake and the date of exiting the reintegration activity.